DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 07/05/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 07/05/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 07/05/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 07/05/2022 in view of the amendments have been fully considered but are not persuasive in view of at least reasons set forth below.

On pages 13-14 of Remarks, Applicant argued: 
The Office Action alleges that the interleaver illustrated in Figure 7 of Xing teaches the irregular interleaving matrix of claim 12, stating that the "third column [of the interleaver] has values up to second rows and has blank values to third and fourth rows, which is an irregular matrix." Office Action p. 5. But Xing states that "the interleaved mapping from VRB bundles to PRB bundles is required to be an integer multiple of RBG that is, C*L is an integer multiple of the RBG [resource block group] size," (Xing ,i [013 l]) and that "the C*2-L elements in the last row of the interleaver are empty." Id. That is, Figure 7 of Xing illustrates an interleaver with four rows and three columns, where the elements in the last two rows of the third column are empty. 
However, an interleaver that has empty elements fails to teach or suggest "an irregular interleaving matrix to generate interleaved code blocks," as recited in independent claim 12. That is, the Office Action states that an "irregular matrix, by definition in the art, has different number of elements in each row." Office Action, p. 3 (emphasis added). This definition of an irregular matrix is in direct contrast with the interleaver illustrated in Figure 7 of Xing. Specifically, the interleaver illustrated in Figure 7 of Xing does have elements in the third and fourth rows in the third column, which as described above, are empty. Xing further describes this point by stating that "mapping the VRBs to the PRBs in units of RB [resource block] bundle includes ... inserting[] nulls in a last row or last column of an interleaver (e.g., interleaving matrix) and ignoring nulls when reading out from the interleaver." Id ¶¶ [0023] and [0025]. In other words, Xing describes that the empty elements illustrated in the interleaver of Figure 7 are null elements that are not read. However, empty or null elements in an interleaver are still present in the interleaver, even in cases that the elements are not read out from the interleaver.
Thus, Xing fails to teach or suggest "mapping, for each virtual resource block the set of virtual resource blocks, the virtual resource block to one of a set of physical resource blocks according to an irregular interleaving matrix to generate interleaved code blocks," as recited in independent claim 12. Wang '420 and Wang '540 do not overcome the deficiencies of Xing, nor does the Office Action suggest otherwise.



In response to Applicant’s argument, Examiner respectfully disagrees.
Particularly, regarding “the irregular interleaving matrix of claim 12”, given the broadest reasonable interpretation, the term “irregular interleaving matrix” can be interpreted as an interleaving matrix which does NOT belong to a REGULAR interleaving matrix. It should be noted that a matrix which has different number of element in each row is only an example of the irregular matrix.
	First of all, it is noted that the matrix of FIG. 7 in Xing is irregular in term of the manner of elements being occupied over columns and rows. For instance, the matrix of FIG. 7 has empty elements in the third column of the third row and the third column of the fourth row, so that the number of elements being not empty (or empty) in column are different depending on position of each row, which is considered as “irregular”, compared to a regular matrix where there are no empty element in MxN columns and rows, thus resulting in a perfect rectangular shape.     
	Second, even considering, arguendo, the applicant argument above “Xing further describes this point by stating that "mapping the VRBs to the PRBs in units of RB [resource block] bundle includes ... inserting[] nulls in a last row or last column of an interleaver (e.g., interleaving matrix) and ignoring nulls when reading out from the interleaver." Id  [0023] and [0025]. In other words, Xing describes that the empty elements illustrated in the interleaver of Figure 7 are null elements that are not read. However, empty or null elements in an interleaver are still present in the interleaver, even in cases that the elements are not read out from the interleaver”, it is not clearly described whether the cited portion by the applicant (¶0023 and 0025) are connected to FIG. 7. Even assuming that they are related to FIG. 7, at least the presence of the empty or null elements in a matrix is a clear evidence for the matrix of FIG. 7 to be considered as an “irregular” interleaved matrix. 
			
On page 14 of Remarks, Applicant argued: 
Therefore, for at least these reasons, independent claim 12 is allowable over any combination of Xing, Wang '420, and Wang '540. Independent claims 1, 23, and 27 include features similar to those of independent claim 12 and are likewise allowable for at least similar
reasons. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1, 23 and 27 recite similar features as claim 12 without further patentable features, claims 1, 23 and 27 are unpatentable in view of the same reasons set forth above regarding claim 12. 

On page 15 of Remarks, Applicant argued: 
Dependent claims 2-11, 13-22, 24-26, and 28-30 each depend from one of independent claims 1, 12, 23, and 27, and are therefore allowable for at least the same reasons that independent claims 1, 12, 23, and 27 are allowable. Dependent claims 2-11, 13-22, 24-26, and
28-30 also recite allowable features that have not been shown to be taught or suggested by Xing, Wang '420, and Wang '540 alone or in any combination. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1, 12, 23 and 27 are unpatentable over the cited prior art of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited prior art of record, as set forth below.

On page 14 of Remarks, Applicant argued: 
At the portions cited by the Office Action, Wang '540 describes a "network device [that]
notifies, by using indication information, the UE of the quantity of columns of the interleaving
matrix used by the interleaver." Wang '540 ,i [0219]. However, indicating a number of columns
of an interleaving matrix, as discussed in Wang '540, fails to teach or suggest "an indication of the irregular interleaving matrix," as recited in dependent claim 13. That is, nowhere does
Wang '540 describe any irregular interleaving matrices, much less any indications of irregular
interleaving matrices. Thus, Wang '540 does not teach or suggest "transmitting, to the receiving
device, an indication of the irregular interleaving matrix," as recited in dependent claim 13. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Particularly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Wang’540 was only applied to cure deficiencies of Xing for “transmitting (or receiving) an indication of an interleaving matrix”, not for “irregular interleaving matrix” since Xing clearly teaches, “the irregular interleaving matrix”, as set forth above. 
In addition, it is noted that Wang’540 clearly teaches, transmitting, to the receiving device, an indication of information of an interleaving matrix [FIG. 29; ¶0032 and 0219-0221, (network device) notifies UE of the quantity of columns of the interleaving matrix (i.e., indication of the interleaving matrix)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-10, 12, 14-21, 23, 25-27 and 29-30 are rejected Xing et al (US Publication No. 2020/0382249) in view of Wang et al (US Publication No. 2020/0244420).
Note: Xing was cited by the applicant in the IDS received on 02/10/2021. 

Regarding claim 12, Xing teaches, a method for wireless communication at a transmitting device [FIGS. 4 and 7; ¶0006, 0108-0115 and 0125-0131, a resource mapping method for data to be sent at a resource mapping apparatus; note that a transmitting device is implied], comprising: 
identifying a set of virtual resource blocks corresponding to data to be sent to be transmitted to a receiving device [FIGS. 4 and 7; ¶0110 and 0125-0131, at S402, mapping the data to be sent to a plurality of VRBs, which requires identifying the plurality of VRBs corresponding to the data to be sent to a receiving device; note that the receiving device is implied from the data to be sent]; 
mapping, for each virtual resource block of the set of virtual resource blocks, the virtual resource block to one of a set of physical resource blocks according to an irregular interleaving matrix to generate interleaved data to be sent [FIGS. 4 and 7; ¶0111 and 0125-0131, at S403, mapping, for each VRB of the plurality of VRBs, the VRB to one of a plurality of PRBs according to a matrix of FIG. 7 reproduced A below (i.e., irregular interleaving matrix; note that the matrix is 4x3, but third column has values up to second rows and has blank values to third and fourth rows, which is an irregular matrix and the matrix of FIG. 7 is used to provide interleaved mapping from the VRBs to the PRBs)]; and 
transmitting an output signal to the receiving device based at least in part on the interleaved data to be sent [FIGS. 4 and 7; ¶0006, 0108-0115 and 0125-0131, note that the output signal of the resource mapping method of Xing is the data to be sent (to the implied receiving device) of which resource are mapped to a corresponding one of the PRBs from the VRBs].  
Although Xing teaches, “identifying a set of virtual resource blocks corresponding to data to be sent ...; mapping ... generate interleaved data to be sent ...; and transmitting an output signal ... based at least in part on the interleaved data to be sent”, Xing does not explicitly teach (see, emphasis), the data to be sent is one or more code blocks.
However, Wang teaches, code blocks [FIG. 1; ¶0039, code block 1 and code blocks for data transmission; note that the code block 1 corresponds to 6 VRBs 0-5 and the code block 2 corresponds to 6 VRBs 6-11].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the apparatus of Xing with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 14, Xing in view of Wang teaches, all the limitations of claim 12 as set forth above, and Xing further teaches, 
determining a quantity of virtual resource blocks of the set of virtual resource blocks [FIGS. 4-7; ¶0131 and 0138-0145, determining a total number of RB bundles (each RB bundle contains two VRBs (see FIG. 7 reproduced A below)) that involved in interleaving]; and 
concatenating a regular matrix and a vector to generate the irregular interleaving matrix [FIGS. 4-7; ¶0125-0131, concatenating a 4x2 matrix (see, FIG. 7 as reproduced A below) and a 2x1 vector (see, FIG. 7 as reproduced A below) to generate the matrix of FIG. 7 (i.e., irregular interleaving matrix; note that the matrix is 4x3, but third column has values up to second rows and has null values to third and fourth rows, which is an irregular matrix and the matrix of FIG. 7 is used to provide interleaved mapping from the VRBs to the PRBs)] based at least in part on the determined quantity [FIGS. 4-7; ¶0131 and 0138-0145, (determining a number of columns of the interleaving matrix (note that the column number of irregular interleaving matrix because the column number (3) is a sum/concatenation of the column number (2) of the regular matrix and the column number (1) of the vector) based on the total number of RB bundles],
wherein the regular matrix corresponds to a first portion of virtual resource blocks of the set of virtual resource blocks [FIGS. 4-7; ¶0125-0131, note that the 4x2 regular matrix of FIG. 7 (reproduced A below) corresponds to 8 VRB bundles (e.g., 0, 1, 3, 4, 6, 7, 8, 9) (i.e., first portion; note that each VRB bundle contains two VRBs) of the VRBs], and the vector corresponds to a remaining portion of virtual resource blocks of the set of virtual resource blocks [FIGS. 4-7; ¶0125-0131, note that the 2x1 vector of FIG. 7 (see, reproduced A below) corresponds to 2 VRB bundles (e.g., 2 and 5 (i.e., remaining portion; note that each VRB bundle contain two VRBs) of the VRBs].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 7 of Xing (reproduced A)>

Regarding claim 15, Xing in view of Wang teaches, all the limitations of claim 14 and particularly, "the regular matrix” and “the vector” as set forth above, and Xing further teaches, 
the regular matrix comprises a first number of rows and a first number of columns [FIGS. 4-7; ¶0125-0131, note that the regular matrix of FIG. 7 (see, reproduced A above) has a size of 4 (i.e., first number of rows) x 2 (i.e., first number of columns)]; and 
the vector comprises a single column and a second number of rows less than the first number of rows [FIGS. 4-7; ¶0125-0131, note that the vector of FIG. 7 (see, reproduced A above) has a size of 2 (i.e., second number of rows) x 1 (i.e., single column; and 2 (i.e., the second number of rows) is less than 4 (i.e., first number of rows)].  

Regarding claim 16, Xing in view of Wang teaches, all the limitations of claim 14 and particularly, "the regular matrix” and “the vector” as set forth above, and Xing further teaches, 
the regular matrix comprises a first number of rows and a first number of columns [FIGS. 4-7; ¶0125-0131, note that the regular matrix of FIG. 7 (see, reproduced B below) has a size of 4 (i.e., first number of rows) x 1 (i.e., first number of columns)]; and 
the vector comprises a single column and a second number of rows [FIGS. 4-7; ¶0125-0131, note that the vector of FIG. 7 (see, reproduced B below) has a size of 4 (i.e., second number of rows) x 1 (i.e., single column); note that the regular matrix of 4x1 is concatenated with the vector of 4x1 and the vector 2x1 of FIG. 7 (see, reproduced B below)].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

<FIG. 7 of Xing (reproduced B)>

Regarding claim 17, Xing in view of Wang teaches, all the limitations of claim 12 as set forth above, and Xing further teaches, 
identifying an index corresponding to an entry of the irregular interleaving matrix associated with the virtual resource block [FIGS. 4-7; ¶0125-0131, mapping each VRB having an index to one of the plurality of PRBs; note that each VRB has an index which can be used for mapping to each PRB, thus requiring identifying the index of each VRB which corresponds to an entry of the matrix of FIG. 7], wherein mapping the virtual resource block to one of the set of physical resource blocks is based at least in part on the identified index [FIGS. 4-7; ¶0125-0131, mapping each VRB having an index to one of the plurality of PRBs; note that each VRB has an index which can be used (i.e., based on) for mapping to each PRB].  

Regarding claim 18, Xing in view of Wang teaches, all the limitations of claim 12 and particularly, "mapping the virtual resource block to one of the set of physical resource blocks according to the irregular interleaving matrix" as set forth above, and Xing further teaches, 
identifying an index corresponding to an entry of the irregular interleaving matrix [FIGS. 4-7; ¶0125-0131, mapping each VRB having an index to one of the plurality of PRBs; note that each VRB has an index which can be used for mapping to each PRB, thus requiring identifying the index of each VRB which corresponds to an entry of the matrix of FIG. 7] based at least in part on a column-first order [FIGS. 4-7; ¶0125-0131, note that in the matrix of FIG. 7, entries corresponding to the VRBs are read by a column-first order: 0, 4, 8, 1, 5, 9, 2, 6, 3, 7]; and 
mapping the virtual resource block to one of the set of physical resource blocks according to the identified index [FIGS. 4-7; ¶0125-0131, mapping each VRB having an index to one of the plurality of PRBs; note that each VRB has an index which can be used (i.e., based on) for mapping to each PRB].  

Regarding claim 19, Xing in view of Wang teaches, all the limitations of claim 12 and particularly, "mapping the virtual resource block to one of the set of physical resource blocks according to the irregular interleaving matrix" as set forth above, and Xing further teaches, 
identifying an index corresponding to an entry of the irregular interleaving matrix [FIGS. 4-7; ¶0125-0131, mapping each VRB having an index to one of the plurality of PRBs; note that each VRB has an index which can be used for mapping to each PRB, thus requiring identifying the index of each VRB which corresponds to an entry of the matrix of FIG. 7] based at least in part on a row-first order [FIGS. 4-7; ¶0125-0131, note that in the matrix of FIG. 7, RB bundle numbers are written by column and read by row where entries corresponding to the VRBs are read by a column-first order: 0, 4, 8, 1, 5, 9, 2, 6, 3, 7, however Xing further discloses an alternative scheme where the RB bundle numbers are written by row and ready by column which corresponds to a row-first order]; and 
mapping the virtual resource block to one of the set of physical resource blocks according to the identified index [FIGS. 4-7; ¶0125-0131, mapping each VRB having an index to one of the plurality of PRBs; note that each VRB has an index which can be used (i.e., based on) for mapping to each PRB].  

Regarding claim 20, Xing in view of Wang teaches, all the limitations of claim 12 as set forth above, and Xing further teaches, wherein the set of physical resource blocks corresponds to resources allocated to the receiving device [FIGS. 4 and 7; ¶0006, 0108-0115 and 0125-0131, note that a resource mapping method from VRBs to PRBs for data to be sent is disclosed, thus it is implied that the PRBs corresponds to resource allocated for data to be sent to the receiving device].  

Regarding claim 21, Xing in view of Wang teaches, all the limitations of claim 12 and particularly, "the set of virtual resource blocks" as set forth above, and Xing further teaches, 
the set of virtual resource blocks comprises one or more resource block bundles [FIGS. 4-7; ¶0125-0131, the plurality of VRBs comprises VRB bundles 0-9], each resource block bundle comprising a plurality of virtual resource blocks of the set of virtual resource blocks [FIGS. 4-7; ¶0125-0131, each of the VRB bundles 0-9 comprises two VRBs]; and 
a quantity of resource block bundles of the set of virtual resource blocks and a quantity of entries in the irregular interleaving matrix are a same quantity [FIGS. 4-7; ¶0125-0131, note that the number of VRB bundles (i.e.,10) and the number of entries (i.e., 10) of the matrix of FIG. 7 are the same].  

Regarding claim 1, claim 1 is merely different from claim 12 in that it recites claimed features from the perspective of a receiving device, but recites similar features to claim 12 without adding further patentable feature. Thus, claim 1 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 3, claim 3 is merely different from claim 14 in that it recites claimed features from the perspective of a receiving device, but recites similar features to claim 14 without adding further patentable feature. Thus, claim 3 is rejected at least based on a similar rational applied to claim 14.

Regarding claim 4, claim 4 is rejected at least based on a similar rational applied to claim 15.

Regarding claim 5, claim 5 is rejected at least based on a similar rational applied to claim 16.

Regarding claim 6, claim 6 is merely different from claim 17 in that it recites claimed features from the perspective of a receiving device, but recites similar features to claim 17 without adding further patentable feature. Thus, claim 6 is rejected at least based on a similar rational applied to claim 17.

Regarding claim 7, claim 7 is merely different from claim 18 in that it recites claimed features from the perspective of a receiving device, but recites similar features to claim 18 without adding further patentable feature. Thus, claim 7 is rejected at least based on a similar rational applied to claim 18.

Regarding claim 8, claim 8 is merely different from claim 19 in that it recites claimed features from the perspective of a receiving device, but recites similar features to claim 19 without adding further patentable feature. Thus, claim 8 is rejected at least based on a similar rational applied to claim 19.

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 20.  

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 23, Xing teaches, an apparatus for wireless communication at a receiving device [FIGS. 4 and 7; ¶0006, 0108-0115 and 0125-0131, a resource mapping method for data to be sent at a resource mapping apparatus; note that a receiving device is implied], comprising: 
a processor [¶0203-0204, processor; note every communication device has a processor],
memory coupled with the processor [¶0203-0204, computer readable memory coupled with the processor; note every communication device has memory coupled with the processor], and 
instructions stored in the memory and executable by the processor to cause the apparatus to actions [¶0203-0204, instructions stored in the computer readable memory and executed by the processor/computer to cause the device to actions].  
	Therefore, claim 23 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 25, claim 25 recites similar features to claim 3 without adding further patentable features. Thus, claim 25 is rejected at least based on a similar rational applied to claim 3.
 
Regarding claim 26, claim 26 recites similar features to claim 6 without adding further patentable features. Thus, claim 26 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 27, Xing teaches, an apparatus for wireless communication at a transmitting device [FIGS. 4 and 7; ¶0006, 0108-0115 and 0125-0131, a resource mapping method for data to be sent at a resource mapping apparatus; note that a transmitting device is implied], comprising: 
a processor [¶0203-0204, processor; note every communication device has a processor],
memory coupled with the processor [¶0203-0204, computer readable memory coupled with the processor; note every communication device has memory coupled with the processor], and 
instructions stored in the memory and executable by the processor to cause the apparatus to actions [¶0203-0204, instructions stored in the computer readable memory and executed by the processor/computer to cause the device to actions].  
Therefore, claim 27 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 29, claim 29 recites similar features to claim 14 without adding further patentable features. Thus, claim 29 is rejected at least based on a similar rational applied to claim 14.

Regarding claim 30, claim 30 recites similar features to claim 17 without adding further patentable features. Thus, claim 30 is rejected at least based on a similar rational applied to claim 17.

Claims 2, 11, 13, 22, 24 and 28 are rejected Xing et al (US Publication No. 2020/0382249) in view of Wang et al (US Publication No. 2020/0244420) and further in view of Wang’540 et al (US Publication No. 2020/0068540).

Regarding claim 13, although Xing in view of Wang teaches, all the limitations of claim 12 and particularly, "the irregular interleaving matrix" as set forth above, Xing in view of Wang does not explicitly teach (see, emphasis), transmitting, to the receiving device, an indication of information of an interleaving matrix.
	However, Wang’540 teaches, transmitting, to the receiving device, an indication of information of an interleaving matrix [FIG. 29; ¶0032 and 0219-0221, (network device) notifies UE of the quantity of columns of the interleaving matrix (i.e., information of the interleaving matrix)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Xing in view of Wang by including the above-mentioned features, as taught by Wang’540 because it would provide the system with the enhanced capability of the user equipment to fast adapt to varying network conditions using the information of the interleaving matrix being notified by the network device [¶0221 of Wang’540].

Regarding claim 2, claim 2 is merely different from claim 13 in that it recites claimed features from the perspective of a receiving device, but recites similar features to claim 13 without adding further patentable feature. Thus, claim 2 is rejected at least based on a similar rational applied to claim 13.

Regarding claim 22, although Xing in view of Wang teaches, all the limitations of claim 12, Xing in view of Wang does not explicitly teach (see, emphasis), transmitting, to the receiving device, a radio resource control parameter indicating that the transmitting device uses interleaver mapping.  
	However, Wang’540 teaches, transmitting, to the receiving device, a radio resource control parameter indicating that the transmitting device uses interleaver mapping [FIG. 29; ¶0219, transmitting, to the UE, a RRC signaling indicating the quantity of columns of the interleaving matrix used by the interleaver, which implies the network device uses interleaver mapping].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Xing in view of Wang by including the above-mentioned features, as taught by Wang’540 because it would provide the system with the enhanced capability of the user equipment to fast adapt to varying network conditions using the information of the interleaving matrix being notified by the network device [¶0221 of Wang’540].

Regarding claim 11, claim 11 is merely different from claim 22 in that it recites claimed features from the perspective of a receiving device, but recites similar features to claim 22 without adding further patentable feature. Thus, claim 11 is rejected at least based on a similar rational applied to claim 22.

Regarding claim 24, claim 24 recites similar features to claim 2 without adding further patentable features. Thus, claim 24 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 28, claim 28 recites similar features to claim 13 without adding further patentable features. Thus, claim 28 is rejected at least based on a similar rational applied to claim 13.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469